The only question presented in this appeal is whether the feme defendant's real estate is liable to sale under the plaintiff's judgment. When the case was here before (121 N.C. 59), the opinion of the Court restricted her liability to her personal property, and we will have to do so now. This seems no longer to be an open question, whatever construction section 1826 of The Code (317)  may have been liable to, before it was construed. But in  Jones v. Craigmiles, 114 N.C. 613 and in Ulman v. Mace,115 N.C. 24, the liability was limited to the personal property of thefeme defendant. And in Bates v. Sultan, 117 N.C. 94, it is expressly held that the real estate of the feme defendant is not liable; and Bates v.Sultan is put upon Farthing v. Shields, 106 N.C. 289, where it was held that the feme's real estate was not liable.
We have not discussed this question, but have contented ourselves by citing a number of cases where the question seems to have been discussed and settled. We find no error in the judgment appealed from, and it is
Affirmed.
Cited: Brinkley v. Ballance, post, 395.
(320)